Exhibit 10.18


TN-K ENERGY GROUP INC.
649 Sparta Highway, Suite 102
Crossville, TN  38555


March 31, 2011


Mr. Dan Page
Post Office Box 574
Crossville, TN  38555


Re:           TN-K Energy Group Inc. (the “Company”)


Dear Mr. Page:


This letter will set forth the terms and conditions under which you have agreed
to provide consulting services to the Company concerning matters upon which we
may consult with you, including, but not limited to:


 
•
providing advice to the Company on matters related to the Company’s current and
future drilling operations and overseeing certain of the Company’s drilling
operations,

 
•
advising the Company on potential lease acquisitions and assisting the Company
in negotiations to expand its lease holdings,

 
•
assisting with the strategic analysis of the Company’s business objectives and
assisting in the implementation of a strategic plan for the Company, with a view
towards enabling the Company to achieve its financial goals;

 
•
providing in-depth consultations to the Company’s management and Board of
Directors to determine the amount and structure of the capital sought by the
Company;

 
•
assisting the Company with investor relations services, and

 
•
providing such additional general business advisory services as the Company may
request from time to time



(collectively, the “Consulting Services”).  This letter agreement is an
extension of the letter agreement between the Company and you dated March 24,
2010.


1.           You will provide the Consulting Services to the Company from time
to time as requested by us.  You are not required to devote any minimum amount
of time to the Company in the course of rendering the Consulting Services to us.


2.           The arrangement will remain in effect until terminated by either
party upon written notice to the other party.


3.           As full and complete compensation for the Consulting Services, we
will pay you an annual fee of $32,000, payable monthly in arrears.  In the event
this agreement is terminated by either party prior to its expiration, the
Company will only be obligated to pay you this compensation through the date of
termination.


4.           We will pay your actual expenses incurred by you on the Company’s
behalf in the course of rendering the Consulting Services to us, up to a maximum
of $1,000 per month.  You must provide adequate documentation to us related to
all such expenses incurred on our behalf pursuant to this section.


To acknowledge your agreement to the foregoing terms and conditions, please
execute this letter agreement in the space provided below and return a copy to
the undersigned.
 

 
Sincerely,
 
Ken Page
President

 
The foregoing is acknowledged and agreed to
this ____ day of March, 2011.
 
_______________________________________
Dan Page

